


Exhibit 10.7

 

CREDIT AGREEMENT

 

between

 

SOUTHWEST WATER COMPANY

 

and

 

BANK OF AMERICA, N.A.

October 6, 2003

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

 

 

SECTION 1.01. Defined Terms.

 

 

SECTION 1.02. Other Definitional Provisions.

 

ARTICLE II THE CREDIT

 

 

SECTION 2.01. The Revolving Loans.

 

 

 

(a)

The Revolving Commitment.

 

 

 

(b)

Making the Revolving Loans.

 

 

 

(c)

Reduction of the Revolving Commitment.

 

 

 

(d)

Revolving Note.

 

 

 

(e)

Standby Letters of Credit.

 

 

SECTION 2.02. Mandatory Repayment.

 

 

SECTION 2.03. Interest Computation and Payment; Fee Computation.

 

 

SECTION 2.04. Unused commitment fee.

 

 

SECTION 2.05. Annual Credit Facility Fee.

 

ARTICLE III GENERAL PROVISIONS CONCERNING THE LOANS

 

 

SECTION 3.01. Use of Proceeds.

 

 

SECTION 3.02. Payment on Non-Business Days.

 

 

SECTION 3.03. Reduced Return.

 

 

SECTION 3.04. Indemnities.

 

 

SECTION 3.05. Funding Sources.

 

ARTICLE IV CONDITIONS OF LENDING

 

 

SECTION 4.01. Conditions Precedent to Initial Revolving Loan.

 

 

SECTION 4.02. Conditions Precedent to Each Revolving Loan.

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

 

 

SECTION 5.01. Representations and Warranties.

 

 

 

(a)

Organization.

 

 

 

(b)

Authorization; No Conflict.

 

 

 

(c)

Governmental Consents.

 

 

 

(d)

Validity.

 

 

 

(e)

Financial Condition.

 

 

 

(f)

Litigation.

 

 

 

(g)

Employee Benefit Plans.

 

 

 

(h)

Disclosure.

 

 

 

(i)

Environmental Matters.

 

 

 

(j)

Employee Matters.

 

 

 

(k)

Solvency.

 

 

 

(l)

Title to Properties.

 

 

 

(m)

Tax Returns.

 

 

 

(n)

Compliance with Other Agreements and Applicable Laws.

 

 

 

(o)

No Default.

 

 

 

(p)

Regulation U; Investment Company Act.

 

 

 

(q)

Intangible Assets.

 

ARTICLE VI COVENANTS

 

 

SECTION 6.01. Affirmative Covenants.

 

 

 

(a)

Financial Information.

 

 

i

--------------------------------------------------------------------------------


 

 

 

(b)

Notices and Information.

 

 

 

(c)

Corporate Existence, Etc.

 

 

 

(d)

Payment of Taxes and Claims.

 

 

 

(e)

Maintenance of Properties; Insurance.

 

 

 

(f)

Inspection.

 

 

 

(g)

Compliance with Laws Etc.

 

 

 

(h)

Hazardous Waste Studies.

 

 

SECTION 6.02. Negative Covenants.

 

 

 

(a)

Consolidated Tangible Net Worth.

 

 

 

(b)

Consolidated Net Profit.

 

 

 

(c)

EBITDA Coverage Ratio.

 

 

 

(d)

Liens Etc.

 

 

 

(e)

Debt.

 

 

 

(f)

Consolidation, Merger or Dissolution.

 

 

 

(g)

Loans, Investments, Acquisitions, Secondary Liabilities.

 

 

 

(h)

Asset Sales.

 

 

 

(i)

Hostile Tender Offers.

 

 

 

(j)

Distributions.

 

 

 

(k)

Transactions with Affiliates.

 

 

 

(l)

Books and Records.

 

 

 

(m)

Restructure.

 

ARTICLE VII EVENTS OF DEFAULT

 

 

SECTION 7.01. Events of Default.

 

ARTICLE VIII MISCELLANEOUS

 

 

SECTION 8.01. Amendments, Etc.

 

 

SECTION 8.02. Notices, Etc.

 

 

SECTION 8.03. Right of Setoff:  Security Interest in Deposit Accounts.

 

 

SECTION 8.04. No Waiver; Remedies.

 

 

SECTION 8.05. Costs and Expenses.

 

 

SECTION 8.06. Participations.

 

 

SECTION 8.07. Effectiveness: Binding Effect.

 

 

SECTION 8.08. Governing Law.

 

 

SECTION 8.09. Dispute Resolution.

 

 

SECTION 8.10. Waiver of Notices.

 

 

SECTION 8.11. Entire Agreement.

 

 

SECTION 8.12. Severability of Provisions.

 

 

SECTION 8.13. Execution in Counterparts.

 

 

SECTION 8.14. Further Assurances.

 

 

ii

--------------------------------------------------------------------------------


 

Schedules

 

5.01(f) - Litigation

5.01(i) - Environmental Matters

6.02(d) - Liens

6.02(e) - Other secured debt

 

Exhibits

 

A - Form of Note

 

iii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

This Credit Agreement (“Agreement”) dated as of October 6, 2003 is entered into
between SOUTHWEST WATER COMPANY, a Delaware corporation (the “Borrower”) and
BANK OF AMERICA, N.A. (the “Bank”).

 

RECITALS

 

A.                                   WHEREAS, Borrower and Bank have previously
entered into that certain Credit Agreement dated as of July 30, 1999, as amended
by that certain First Amendment to Credit Agreement dated as of June 30, 2000,
that certain Second Amendment to Credit Agreement dated as of September 29,
2000, that certain Third Amendment to Credit Agreement dated as of March 9,
2001, that certain Fourth Amendment to Credit Agreement dated as of July 13,
2001, that certain Fifth Amendment to Credit Agreement dated as of October 22,
2001, that certain Sixth Amendment to Credit Agreement dated as of November 9,
2001, and that certain Seventh Amendment to Credit Agreement dated as of
November 1, 2002, and that certain Eighth Amendment to Credit Agreement dated as
of March 14, 2003 (collectively “Credit Agreement”);

 

B.                                     WHEREAS, Bank and Borrower wish to amend
and completely restate the Credit Agreement under the terms and conditions set
forth in this Agreement.

 

NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the following meanings:

 

“Acquisition”: Any transaction, or any series of related transactions, by which
Borrower and/or any of its Subsidiaries directly or indirectly (a) acquires the
ongoing business or all or substantially all of the assets of any firm,
partnership, joint venture, limited liability company, corporation or division
thereof, (b) acquires in one transaction or as the most recent transaction in a
series of transactions control of securities of a Person engaged in an ongoing
business representing more than 50% of the ordinary voting power for the
election of directors or other governing position if the business affairs of
such Person are managed by a board of directors or other governing body or (c)
acquires control of more than 50% of the ownership interest in any partnership,
joint venture, limited liability company, business trust or other Person that is
not managed by a board of directors or other governing body.

 

1

--------------------------------------------------------------------------------


 

“Agreement”:  This Agreement, as amended, supplemented or modified from time to
time.

 

“Aqua”: Aqua Services LP, a Texas limited partnership.

 

“Bank”:  As set forth in the introductory paragraph of this Agreement.

 

“Borrower”:  As set forth in the introductory paragraph of this Agreement.

 

“Business Day”:  Has the meaning set forth in the Revolving Note.

 

“Capistrano Letter of Credit”: The standby letter of credit issued by Bank of
America, N.A., for the account of Borrower in the face amount of $3,430,000 for
the benefit of Capistrano Valley Water District.

 

“Capital Leases”:  As applied to any Person, any lease of any property (whether
real, personal or mixed) by that Person as lessee which would, in accordance
with GAAP, be required to be accounted for as a capital lease on the balance
sheet of that Person.

 

“CDC”: CDC Maintenance, Inc., a Texas corporation.

 

“Change of Control”:  Shall be deemed to have occurred at such times as:  (a) a
“person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the
Securities Act of 1934), becomes the “beneficial owner” (as defined in Rule
13d-3 under the Securities Exchange Act of 1934), directly or indirectly, of
more than thirty percent (30%) of the total voting power of all classes of stock
then outstanding of Borrower normally entitled to vote in the election of
directors; or (b) the Borrower shall fail to own directly one hundred percent
(100%) of the issued and outstanding common stock or other equity interest of
Aqua, Suburban, SWUC, NMUI or ECO or shall lose voting control of Aqua’s,
Suburban’s, SWUC’s, NMUI’s or ECO’s issued and outstanding common stock or other
equity interest; or (c) the Borrower shall fail to own directly 50.1% of the
issued and outstanding common stock or other equity interest of Metro, MTI or
OpTech or shall lose voting control of 50.1% of the issued and outstanding
common stock or other equity interest of Metro, MTI or OpTech; or (d) the
Borrower shall fail to own directly 67% of the issued and outstanding common
stock of WRI or shall lose voting control of 67% of the issued and outstanding
common stock of WRI; or (e) ECO shall fail to own directly one hundred percent
(100%) of the issued and outstanding common stock of CDC or shall lose voting
control of CDC’s issued and outstanding common stock; or (f) SWUC shall fail to
own directly one hundred percent (100%) of the issued and outstanding common
stock of Hornsby or shall lose voting control of Hornsby’s issued and
outstanding common stock; or (g) SWUC shall fail to own directly 80% of the
issued and outstanding common stock of Windermere or shall lose voting control
of 80% of the issued and outstanding common stock of Windermere.  A change of
control shall not include a transfer of NMUI’s operating assets through a
condemnation or sale in lieu of condemnation.

 

2

--------------------------------------------------------------------------------


 

“Closing Date”:  The Business Day on which the conditions set forth in Section
4.01 are satisfied or waived.

 

“Commitment”:  The Bank’s obligation to make Revolving Loans to the Borrower
pursuant to Article II in the amount or amounts referred to therein.

 

“Consolidated EBITDA” means, for any period of Borrower and its Subsidiaries on
a consolidated basis, Consolidated Net Profit for such period, plus interest
expense (net of capitalized interest expense) and provision for income taxes for
such period, plus depreciation and amortization for such period, plus the
non-cash expense of Borrower and its Subsidiaries recognized during such period
for any stock options granted by Borrower and its Subsidiaries permitted
hereunder.

 

“Consolidated Net Profit” means, in respect of any period of the Borrower and
its Subsidiaries, the consolidated net profit after taxes of the Borrower and
its Subsidiaries as such would appear on the consolidated statement of earnings
of Borrower and its Subsidiaries prepared in accordance with GAAP, consistently
applied, minus nonrecurring or extraordinary income.

 

“Consolidated Tangible Net Worth”:  At any date of determination, the sum of the
capital stock and additional paid-in capital plus retained earnings (or minus
accumulated deficit) of the Borrower and its consolidated subsidiaries plus the
outstanding principal amount of the Convertible Subordinate Debentures Due 2021
of Borrower (the “Convertible Debentures”) minus (i) treasury stock, (ii)
intangible assets (including, without limitation, franchises, patents, patent
applications, trademarks, brand names, goodwill, purchased contracts, deferred
charges (including unamortized debt discount and expense and organization costs)
and research and development expenses, provided, however that water rights shall
not be considered an intangible asset) and (iii) receivables, advances, loans
and all other amounts due from employees, officers, shareholders and/or
affiliates (excluding those Subsidiaries of which Borrower owns at least 80% of
the outstanding equity), on a consolidated basis determined in conformity with
GAAP.

 

“Debt”:  As applied to any Person, (i) all indebtedness for borrowed money, (ii)
that portion of obligations with respect to Capital Leases which is properly
classified as a liability on a balance sheet in conformity with GAAP, (iii)
notes payable and drafts accepted representing extensions of credit whether or
not representing obligations for borrowed money, (iv) any obligation owed for
all or any part of the deferred purchase price of property or services which
purchase price is (y) due more than six months from the date of incurrence of
the obligation in respect thereof, or (z) evidenced by a note or similar written
instrument; (v) all indebtedness secured by any Lien on any property or asset
owned or held by that Person regardless of whether the indebtedness secured
thereby shall have been assumed by that Person or is non-recourse to the credit
of that person; (vi) reimbursement obligations under letters of credit; and
(vii) other contingent liabilities.

 

“Default Rate”:  As defined in the Revolving Note.

 

3

--------------------------------------------------------------------------------


 

“Distribution”:  With respect to any Person shall mean that such Person has paid
any dividend or returned any capital to, its stockholders or equity holders as
such or authorized or made any other distribution, payment or delivery of
property or cash to its stockholders or equity holders as such, or redeemed,
retired, purchased, or otherwise acquired, directly or indirectly, for
consideration, any shares of any class of its capital stock or equity interests
(or any options, warrants or rights issued by such Person with respect to its
capital stock or equity interests), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its Subsidiaries to purchase
or otherwise acquire for a consideration any shares of any class of the capital
stock or any equity interests of such Person (or any options, warrants or rights
issued by such Person with respect to its capital stock or equity interests).
Without limiting the foregoing, “Distributions” with respect to any Person shall
also include all payments made or required to be made by such Person with
respect to any stock appreciation rights plans, equity incentive or the setting
aside of any funds for the foregoing purposes.

 

“Dividend Reinvestment Plan”:  Borrower’s Dividend Reinvestment and Stock
Purchase Plan dated September 26, 2001.

 

“Dollars and $”:  Dollars in lawful currency of the United States of America.

 

“EBITDA Coverage Ratio”: For any period of Borrower and its Subsidiaries on a
consolidated basis, Consolidated EBITDA divided by the sum of the total interest
expense plus current portion of long-term Debt plus current portion of advances
for construction plus cash Distributions.

 

“ECO”:  ECO Resources, Inc., a Texas corporation.

 

“Employee Benefit Plan”:  Any Pension Plan, any employee welfare benefit plan,
or any other employee benefit plan which is described in Section 3(3) of ERISA
and which is maintained for employees of the Borrower or any ERISA Affiliate of
the Borrower.

 

“Employee Stock Purchase Plan”:  Borrower’s Amended and Restated Employee Stock
Purchase Plan dated May 28, 1998.

 

“ERISA”:  The Employee Retirement Income Security Act of 1974, as amended to the
date hereof and from time to time hereafter.

 

“ERISA Affiliate”:  As applied to any Person, any trade or business (whether or
not incorporated) which is a member of a group of which that Person is a member
and which is under common control within the meaning of Section 414(b) and (c)
of the Internal Revenue Code.

 

“Event of Default”: As defined in Section 7.01.

 

4

--------------------------------------------------------------------------------


 

“GAAP”:  Generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession or any
public commission having regulatory responsibility over the Borrower or any
Subsidiary.

 

“Hornsby”:  Hornsby Bend Utility Company, a Texas corporation.

 

“Internal Revenue Code”:  The Internal Revenue Code of 1986, as amended to the
date hereof and from time to time hereafter and any successor statute.

 

“Lien”:  Any lien, mortgage, deed of trust, pledge, security interest, charge or
encumbrance of any kind (including any conditional sale or other title retention
agreement, any lease in the nature thereof, and any agreement to give any
security interest).

 

“Loan Documents”:  This Agreement, the Revolving Note, each alternative dispute
resolution agreement entered into by Borrower and Bank in connection with this
Agreement, and each other agreement, document, instrument and guarantee required
by the Bank in connection with this Agreement and/or the credit extended
hereunder.

 

“Maturity Date”:  September 30, 2005.

 

“Metro”: Metro-H20 Utilities, Limited, a Texas limited partnership.

 

“MTI”:  Master Tek International, Inc., a Colorado corporation.

 

“Multiemployer Plan”:  A “multiemployer plan” as defined in Section 4001(a)(3)
of ERISA which is maintained for employees of the Borrower or any ERISA
Affiliate of the Borrower.

 

“NMUI”: New Mexico Utilities, Inc., a New Mexico corporation.

 

“OpTech”: Operations Technologies, Inc., a Georgia corporation.

 

“Pension Plan”: any employee plan which is subject to Section 412 of the
Internal Revenue Code and which is maintained for employees of the Borrower or
any ERISA Affiliate of the Borrower, other than a Multiemployer Plan.

 

“Permitted Acquisition”:  An Acquisition by Borrower or any of its Subsidiaries
of all or substantially all of the assets of, or 80% or more of the capital
stock or other equity interests of, a Person (the “Acquired Person”) engaged in
the same line of business as Borrower or such Subsidiary, provided that (a) if
such Acquisition is of all of the capital stock or other equity interests of the
Acquired Person, such Acquired Person is merged with and into Borrower or such
Subsidiary substantially simultaneously with Borrower’s or such Subsidiary’s
acquisition of such capital stock or other equity interests or becomes a
wholly-owned Subsidiary, (b) no Potential Event of Default or Event of Default
shall have occurred or be continuing or would result after giving effect to such
Permitted Acquisition, (c) the Acquisition shall have been

 

5

--------------------------------------------------------------------------------


 

consummated in compliance with all applicable laws, and (d) Borrower shall be in
compliance with all covenants on a pro forma basis having given effect to the
Acquisition both prior to and upon consummation of such Acquisition.

 

“Person”:  An individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, governmental authority or other entity of whatever nature.

 

“Potential Event of Default”:  A condition or event which, after notice or lapse
of time or both, would constitute an Event of Default if that condition or event
were not cured or removed within any applicable grace or cure period.

 

“Regulations T, U and X”:  Regulations T, U and X, respectively, promulgated by
the Board of Governors of the Federal Reserve System, as amended from time to
time, and any successors thereto.

 

“Revolving Commitment”: The amount of $15,000,000, as such amount may be reduced
pursuant to Section 2.01(c).

 

“Revolving Loans”:  As defined in Section 2.01(a).

 

“Revolving Note”:  As defined in Section 2.01(d).

 

“S.E.C.”:  The United States Securities and Exchange Commission and any
successor institution or body which performs the functions or substantially all
of the functions thereof.

 

“Solvent”:  When used with respect to any Person, that as of the date as to
which the Person’s solvency is to be measured:

 

(i)             the fair saleable value of its assets is in excess of the total
amount of its liabilities (including contingent liabilities) as they become
absolute and matured;

 

(ii)          it has sufficient capital to conduct its business; and

 

(iii)       it is able to meet its debts as they mature.

 

“Subsidiary”:  Any corporation, limited liability company or partnership
(whether or not, in any case, characterized as such or as a “joint venture”):
(i) in the case of a corporation or limited liability company, of which a
majority of the securities having ordinary voting power for the election of
directors or other governing body (other than securities having such power only
by reason of the happening of a contingency) are at the time owned directly, or
indirectly through one or more intermediaries, or both, by the Borrower, or (ii)
in the case of a partnership or limited liability company, of which a majority
of the partnership or limited liability company or other ownership interest are
at the time owned directly, or indirectly through one or more intermediaries, or
both, by the Borrower.

 

6

--------------------------------------------------------------------------------


 

“Suburban”:  Suburban Water Systems, a California corporation.

 

“Suburban Loan Documents”:  That Credit Agreement dated as of July 30, 1999
between Bank and Suburban, and each agreement, document, instrument and
guarantee required by Bank in connection with such Credit Agreement and/or the
credit extended thereunder, in each case as amended.

 

“SWUC”: SW Utility Company, a Texas corporation.

 

“Termination Event”:  (i) a “Reportable Event” described in Section 4043 of
ERISA and the regulations issued thereunder (other than a “Reportable Event” not
subject to the provision for 30-day notice to the Pension Benefit Guaranty
Corporation under such regulations) with respect to any Pension Plan, or (ii)
the withdrawal of the Borrower or any of its ERISA Affiliates from a Pension
Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, or (iii) the filing of a notice of intent to
terminate a Pension Plan or the treatment of a Pension Plan amendment as a
termination under Section 4041 of ERISA, or (iv) the institution of proceedings
to terminate a Pension Plan by the Pension Benefit Guaranty Corporation under
Section 4042 of ERISA, or (v) any other event or condition which might
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan under Section 4042 of ERISA, or (vi) the
imposition of a lien with respect to any Pension Plan pursuant to Section 412(n)
of the Internal Revenue Code.

 

“Union”:  Union Bank of California

 

“Union Loan Documents”:  That Credit Agreement dated as of June 6, 2003 between
Union Bank of California, N.A. and Borrower, and each agreement, document,
instrument and guarantee required by Union Bank of California, N.A., in
connection with such Credit Agreement and/or the credit extended thereunder, in
each case as amended.

 

“Windermere”: Windermere Utility Co., Inc., a Texas corporation.

 

“WRI”: Wastewater Rehabilitation, Inc., a Texas corporation.

 

SECTION 1.02.  Other Definitional Provisions.  All terms defined in this
Agreement shall have the defined meanings when used in the Revolving Note or any
certificate or other document made or delivered pursuant hereto.

 

(b)         As used herein and in the Revolving Note, and any certificate or
other document made or delivered pursuant hereto, accounting terms not defined
in Section 1.01, and accounting terms partly defined in Section 1.01 to the
extent not defined, shall have the respective meanings given to them under GAAP.

 

(c)          The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and section, subsection,
schedule and exhibit references are to this Agreement unless otherwise
specified.

 

7

--------------------------------------------------------------------------------


 

(d)         So long as the Borrower does not have any Subsidiaries, references
to a Subsidiary or Subsidiaries in this Agreement shall be deemed to be deleted.

 

ARTICLE II
THE CREDIT

 

SECTION 2.01.  The Revolving Loans. 

 

(a) The Revolving Commitment.  The Bank agrees, on the terms and conditions
hereinafter set forth, to make loans (“Revolving Loans”) to the Borrower from
time to time during the period from the date hereof to and including the
Maturity Date in an aggregate amount not to exceed the Revolving Commitment, as
such amount may be reduced pursuant to Section 2.01(c).  Within the limits of
the Revolving Commitment and prior to the Maturity Date, the Borrower may
borrow, repay, and reborrow subject to the terms of this Agreement and the
Revolving Note.

 

(b) Making the Revolving Loans.  The Borrower may borrow under the Revolving
Commitment on any Business Day, provided that the Borrower shall give the Bank
notice pursuant to the terms of the Revolving Note specifying (i) the amount of
the proposed Revolving Loan and (ii) the requested date of the Revolving Loan. 
Upon satisfaction of the applicable conditions set forth in Article IV, the
proceeds of all such Revolving Loans will then be made available to the Borrower
by the Bank by crediting the account of the Borrower on the books of the Bank,
or as otherwise directed by the Borrower.

 

(c) Reduction of the Revolving Commitment.  The Borrower shall have the right,
upon at least two Business Days’ notice to the Bank, to terminate in whole or
reduce in part the unused portion of the Revolving Commitment, without premium
or penalty, provided that each partial reduction shall be in the aggregate
amount of $100,000 or an integral multiple thereof and that such reduction shall
not reduce the Revolving Commitment to an amount less than the amount
outstanding hereunder on the effective date of the reduction.  Such notice shall
be irrevocable and such reduction shall not be reinstated.

 

(d) Revolving Note.  The Revolving Loans made by the Bank pursuant hereto shall
be evidenced by a promissory note of the Borrower, substantially in the form of
Exhibit A, with any appropriate insertions (as amended from time to time, the
“Revolving Note”), payable to the order of the Bank and representing the
obligation of the Borrower to pay the aggregate unpaid principal amount of all
Revolving Loans made by the Bank, with interest thereon as prescribed in Section
2.03. The Bank is hereby authorized to record in its books and records and on
any schedule annexed to the Revolving Note, the date and amount of each
Revolving Loan made by the Bank, the date and amount of each payment of
principal thereof, and the applicable interest rate, and any such recordation
shall constitute prima facie evidence of the accuracy of the information so
recorded; provided that failure by the Bank to effect such recordation shall not
affect the Borrower’s obligations hereunder.  Prior to the transfer of the
Revolving Note, the Bank shall record such information on any schedule annexed
to and forming a part of the Revolving Note.

 

8

--------------------------------------------------------------------------------


 

(e) Standby Letters of Credit.  The Revolving Commitment may be used for
financing standby letters of credit with a maximum maturity of 365 days but not
to extend more than 365 days beyond the Maturity Date. The standby letters of
credit may include a provision providing that the maturity date will be
automatically extended each year for an additional year unless the Bank gives
written notice to the contrary. The amount of standby letters of credit
outstanding at any one time (including amounts drawn on letters of credit and
not yet reimbursed) may not exceed Three Million Dollars ($3,000,000). Each
standby letter of credit must be requested by the Borrower at least three (3)
Business Days prior to the proposed date of issuance of such standby letter of
credit, and any such request may be submitted by telecopy, rapidfax or other
telecommunication method (other than telephonic or oral advice).  The Borrower
agrees:

 

(i)                  to pay the Bank an amount equal to any payment made by the
Bank with respect to each letter of credit within one (1) Business Day after
demand made by the Bank therefor, together with interest on such amount from the
date of any payment made by the Bank at the rate applicable to advances bearing
interest with reference to the Reference Rate for the period commencing on the
date of any such payment and continuing through the first Business Day following
such demand and thereafter at the Default Rate.  The Borrower also agrees that
any sum drawn under a letter of credit may, without further action of the Bank,
upon the Borrower’s failure to make the payment referred to in the preceding
sentence, be added to the principal amount outstanding under the Revolving
Commitment. The amount will bear interest and be due as described elsewhere in
this Agreement.

 

(ii)               if there is a default under this Agreement, to immediately
prepay and make the Bank whole for any outstanding letters of credit.

 

(iii)            the issuance of any letter of credit and any amendment to a
letter of credit is subject to the Bank’s written approval and must be in form
and content satisfactory to the Bank and in favor of a beneficiary acceptable to
the Bank.

 

(iv)           to sign the Bank’s form application and agreement for standby
letters of credit with respect to each letter of credit, which must be submitted
to the Bank concurrently with the Borrower’s request for any standby letter of
credit.

 

(v)              to pay any issuance and/or other fees that the Bank notifies
the Borrower will be charged for issuing and processing letters of credit for
the Borrower.

 

(vi)           to allow the Bank to automatically charge its checking account
for applicable fees, discounts, and other charges.

 

(vii)        to pay the Bank a non-refundable fee equal to 1.25% per annum of
the outstanding undrawn amount of each standby letter of credit, provided that
the minimum amount per annum of such fee with respect to each standby letter of
credit shall be $500.  This fee shall be calculated in advance as of the first
day of each calendar quarter on the basis of such amount in effect on the day
the fee is calculated, and is payable on the 14th day after each such date of
calculation. If there is a default under this

 

9

--------------------------------------------------------------------------------


 

Agreement, at the Bank’s option, the amount of the fee shall be increased to
3.25% per annum, effective starting on the day the Bank provides notice of the
increase to the Borrower.

 

SECTION 2.02.  Mandatory Repayment.  The aggregate principal amount of the
Revolving Loans outstanding on the Maturity Date, together with accrued interest
thereon, shall be due and payable in full on the Maturity Date.  If at any time
the aggregate outstanding Revolving Loans exceed the Revolving Commitment then
in effect, the Borrower shall immediately repay the excess to the Bank without
penalty or premium.

 

SECTION 2.03.  Interest Computation and Payment; Fee Computation.  The
outstanding principal balance of the Revolving Loans shall bear interest as set
forth in the Revolving Note.  Interest shall be computed on the basis of a
360-day year, actual days elapsed.  Interest shall be payable at the times and
place set forth in the Revolving Note.  All fees under this Agreement shall be
computed on the basis of a 360-day year, actual days elapsed.

 

SECTION 2.04.  Unused commitment fee.  The Borrower agrees to pay a fee on any
difference between the Revolving Commitment and the amount of credit it actually
uses, determined by the weighted average credit outstanding during the specified
period. The fee will be calculated at 0.25% per year. The calculation of credit
outstanding shall include the Revolving Loans and the undrawn amount of
outstanding letters of credit. This fee shall be calculated in arrears as of the
end of each calendar quarter, and is payable on the 15th day of the calendar
month beginning immediately after each calendar quarter end.  Each such fee
shall be fully earned when paid and shall be non-refundable.

 

SECTION 2.05.  Annual Credit Facility Fee.  The Borrower agrees to pay, on the
Closing Date and on each anniversary thereof, an annual credit facility fee in
the amount of $25,000.  Each such fee shall be fully earned when paid and shall
be non-refundable.Borrower shall pay to Bank an amendment fee of $          for
the processing and approval of this Agreement, which fee will be fully earned on
the date of this Agreement.

 

ARTICLE III
GENERAL PROVISIONS CONCERNING THE LOANS

 

SECTION 3.01.  Use of Proceeds.  The proceeds of Revolving Loans hereunder shall
be used by the Borrower (i) for general corporate purposes, working capital and
acquisitions permitted hereunder of the Borrower and those Subsidiaries of
Borrower as to which Borrower owns at least 80% of the outstanding equity, and
(ii) to finance capital additions to the water utility and other operations of
the Borrower and those Subsidiaries of Borrower as to which Borrower owns at
least 80% of the outstanding equity.

 

SECTION 3.02.  Payment on Non-Business Days.  Whenever any payment to be made
hereunder or under the Revolving Note shall be stated to be due on a day which
is not a Business Day, such payment may be made on the next succeeding Business
Day, and with respect to payments of principal, interest thereon shall be
payable at the then applicable rate during such extension.

 

10

--------------------------------------------------------------------------------


 

SECTION 3.03.  Reduced Return.  If the Bank shall have determined that any
applicable law, regulation, rule or regulatory requirement generally applicable
to banks located in California and (collectively in this Section 3.03,
“Requirement”) regarding capital adequacy, or any change therein, or any change
in the interpretation or administration thereof by any United States federal or
state governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the Bank with any
request or directive regarding capital adequacy (whether or not having the force
of law) of any such authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the Bank’s capital as a
consequence of its Commitment and obligations hereunder to a level below that
which would have been achieved but for such Requirement, change or compliance
(taking into consideration the Bank’s policies with respect to capital adequacy)
by an amount deemed by the Bank to be material (which amount shall be determined
by the Bank’s reasonable allocation of the aggregate of such reductions
resulting from such events), then from time to time, within five (5) Business
Days after demand by the Bank, the Borrower shall pay to the Bank such
additional amount or amounts as will compensate the Bank for such reduction. 
The Bank does not presently have knowledge of any new Requirement or any pending
change in any existing Requirement which would result in such additional amounts
being owed.

 

SECTION 3.04.  Indemnities.  The Borrower agrees to indemnify, pay and hold the
Bank, and the shareholders, officers, directors, employees and agents of the
Bank (“Indemnified Persons”), harmless from and against any and all claims,
liabilities, losses, damages, costs and expenses (whether or not any of the
foregoing Indemnified Persons is a party to any litigation), including, without
limitation, reasonable attorneys’ fees and costs (including, without limitation,
the reasonable estimate of the allocated cost of in-house legal counsel and
staff) and costs of investigation, document production, attendance at a
deposition, or other discovery, prior to the assumption of defense by the
Borrower, with respect to or arising out of any proposed acquisition by the
Borrower or any of its Subsidiaries of any Person or any securities (including a
self-tender), this Agreement or any use of proceeds hereunder, or any claim,
demand, action or cause of action being asserted against the Borrower or any of
its Subsidiaries (collectively, the “Indemnified Liabilities”), provided that
the Borrower shall have no obligation hereunder with respect to Indemnified
Liabilities arising from the gross negligence or willful misconduct of any such
Indemnified Persons. If any claim is made, or any action, suit or proceeding is
brought, against any Indemnified Person with respect to Indemnified Liabilities,
the Indemnified Person shall notify the Borrower within thirty (30) days of the
Bank being notified in writing of any such claim or the commencement of such
action, suit or proceeding, and the Borrower will assume the defense of such
action, suit or proceeding, employing counsel selected by Borrower’s insurance
carrier, or selected by the Borrower and reasonably satisfactory to the
Indemnified Person, and pay the fees and expenses of such counsel. This covenant
shall survive termination of this Agreement and payment of the amounts
outstanding under the Revolving Note for a period of six (6) years.

 

SECTION 3.05.  Funding Sources.  Nothing in this Agreement shall be deemed to
obligate the Bank to obtain the funds for any Revolving Loan in any particular
place or manner or to constitute a representation by the Bank that it has
obtained or will obtain the funds for any Revolving Loan in any particular place
or manner.

 

11

--------------------------------------------------------------------------------


 

ARTICLE IV
CONDITIONS OF LENDING

 

SECTION 4.01.  Conditions Precedent to Initial Revolving Loan.  The obligation
of the Bank to make its initial Revolving Loan is subject to the conditions
precedent that:

 

(a)          The Bank shall have received on or before the day of the initial
Revolving Loan the following, each dated prior to or as of such day, in form and
substance satisfactory to the Bank:

 

(i)                  The Revolving Note issued by the Borrower to the order of
the Bank;

 

(ii)               Copies of the Articles of Incorporation or Certificate of
Incorporation of the Borrower, certified as of a recent date by the Secretary of
State of Delaware;

 

(iii)            Copies of the Bylaws, if any, of the Borrower, certified by the
Secretary or an Assistant Secretary of the Borrower;

 

(iv)           Copies of resolutions of the Board of Directors or other
authorizing documents of the Borrower, in form and substance satisfactory to the
Bank, approving the Loan Documents and the Revolving Loans hereunder;

 

(v)              An incumbency certificate executed by the Secretary or an
Assistant Secretary of the Borrower or equivalent document, certifying the names
and signatures of the officers of the Borrower or other Persons authorized to
sign the Loan Documents and the other documents to be delivered hereunder;

 

(vi)           Executed copies of all other Loan Documents;

 

(b)         The Bank shall have completed its due diligence review of the
Borrower, and the scope and results thereof shall be satisfactory to Bank in its
discretion;

 

(c)          All information previously furnished by Borrower to Bank shall be
true and correct in all material respects;

 

(d)         All fees and expenses required to be paid on the Closing Date shall
have been paid or arrangements satisfactory to Bank shall have been made with
respect to the payment thereof;

 

(e)          Borrower shall be in compliance with the Loan Documents, and after
giving effect to the initial Revolving Loan, no Potential Event of Default or
Event of Default shall have occurred and be continuing;

 

(f)            The representations and warranties of Borrower contained in
Article V shall be true and correct in all respects;

 

12

--------------------------------------------------------------------------------


 

(g)         Bank shall have received evidence of the insurance policies required
by Section 6.01(e);

 

(h)         All corporate and legal proceedings and all instruments and
documents in connection with the transactions contemplated by this Agreement
shall be reasonably satisfactory in content, form and substance to the Bank and
its counsel, and the Bank and such counsel shall have received any and all
further information and documents which the Bank or such counsel may reasonably
have requested in connection therewith, such documents where appropriate to be
certified by proper corporate or governmental authorities;

 

(i)             Nothing shall have occurred and the Bank shall not have become
aware of any fact or condition not previously known, which the Bank shall
determine has, or could reasonably be expected to have, a material adverse
effect on the rights or remedies of the Bank, or on the ability of the Borrower
to perform its obligations to the Bank or which has, or could reasonably be
expected to have, a materially adverse effect on the performance, business,
property, assets, condition (financial or otherwise) or prospects of Borrower
and its Subsidiaries taken as a whole;

 

(j)             Suburban shall have reduced the outstanding principal balance of
the credit facility provided to Suburban pursuant to the Suburban Loan Documents
to $0; the commitment represented by the Suburban Loan Documents hereby being
deemed terminated.

 

SECTION 4.02.  Conditions Precedent to Each Revolving Loan.  The obligation of
the Bank to make a Revolving Loan on the occasion of each Revolving Loan
(including the initial Revolving Loan) shall be subject to the further
conditions precedent that on the date of such Revolving Loan (a) the following
statements shall be true and the Bank shall have received the notice required by
Section 2.01(b), which notice shall be deemed to be a certification by the
Borrower that:

 

(i)                  The representations and warranties contained in Section
5.01 are correct on and as of the date of such Revolving Loan as though made on
and as of such date,

 

(ii)               No event has occurred and is continuing, or would result from
such Revolving Loan, which constitutes an Event of Default or Potential Event of
Default; and

 

(iii)            Nothing shall have occurred and the Bank shall not have become
aware of any fact or condition not previously known, which the Bank shall
determine has, or could reasonably be expected to have, a material adverse
effect on the rights or remedies of the Bank, or on the ability of the Borrower
to perform its obligations to the Bank or which has, or could reasonably be
expected to have, a material adverse effect on the performance, business,
property, assets, condition (financial or otherwise) or prospects of Borrower
and its Subsidiaries taken as a whole; and

 

(iv)           All Loan Documents are in full force and effect,

 

and (b) the Bank shall have received such other approvals, opinions or documents
as the Bank may reasonably request.

 

13

--------------------------------------------------------------------------------


 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

SECTION 5.01.  Representations and Warranties.  The Borrower represents and
warrants as follows:

 

(a) Organization.  The Borrower and each of its Subsidiaries is duly organized,
validly existing and in good standing under the laws of the state of its
incorporation. The Borrower and each of its Subsidiaries is also duly
authorized, qualified and licensed in all applicable jurisdictions, and under
all applicable laws, regulations, ordinances or orders of public authorities, to
carry on its business in the locations and in the manner presently conducted,
and the Borrower and each of its Subsidiaries has all requisite power and
authority to conduct its business and to own and lease its properties.  Schedule
5.01(a) attached hereto correctly sets forth the names, form of legal entity,
number of shares of capital stock or membership or other equity interests, as
applicable, issued and outstanding, number of shares of capital stock or
membership or other equity interests, as applicable, owned by the Borrower or
any of its Subsidiaries (specifying such owner) and jurisdictions of
organization of all Subsidiaries of the Borrower.  Except as set forth on
Schedule 5.01(a), there are no outstanding options, warrants or other rights to
purchase any capital stock, membership interests or units of other equity
interest of any Subsidiary other than in favor of the Borrower, and all shares,
membership interests or other equity interests issued by the Subsidiaries are
free and clear of all liens, except for liens permitted under Section 6.02(d).

 

(b) Authorization; No Conflict.  The execution, delivery and performance by the
Borrower of the Loan Documents, and the borrowing of Revolving Loans hereunder,
are within the Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, do not contravene (i) the Borrower’s charter,
by-laws or other organizational document or (ii) any law or regulation
(including, without limitation, Regulations T, U and X and regulations of public
utility commissions or similar regulatory authorities) binding on or affecting
the Borrower or its properties, and will not constitute an event of default
under any material agreement to which Borrower is a party or by which its assets
or properties may be bound.

 

(c) Governmental Consents.  No authorization or approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body
(except routine reports required pursuant to the Securities Exchange Act of
1934, as amended (if such act is applicable to the Borrower), which reports will
be made in the ordinary course of business) is required for the due execution,
delivery and performance by the Borrower of the Loan Documents.

 

(d) Validity.  The Loan Documents are the binding obligations of the Borrower or
other executing Person, if any, enforceable in accordance with their respective
terms; except in each case as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

(e) Financial Condition.  The balance sheets of the Borrower and its
consolidated Subsidiaries as at December 31, 2002, and the related consolidated
statements of income and changes in common stockholders’ equity of the Borrower
and its consolidated Subsidiaries for

 

14

--------------------------------------------------------------------------------


 

the fiscal twelve months then ended, copies of which have been furnished to the
Bank, fairly present the financial condition of the Borrower and its
consolidated Subsidiaries as at such dates and the results of the operations of
the Borrower and its consolidated Subsidiaries for the period ended on such
date, all in accordance with GAAP, consistently applied, and since December 31,
2002 there has been no material adverse change in the business, operations,
properties, assets or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole.

 

(f) Litigation.  Except as set forth in the Form 10-K dated December 31, 2002,
and on Schedule 5.01(f) hereto, there is no known pending or threatened action
or proceeding affecting the Borrower or any of its Subsidiaries before any
court, governmental agency or arbitrator, which may materially adversely affect
the consolidated financial condition or operations of the Borrower or which may
have a material adverse effect on the Borrower’s ability to perform its
obligations under the Loan Documents, having regard for its other financial
obligations.

 

(g) Employee Benefit Plans.  The Borrower and each of its ERISA Affiliates is in
compliance in all material respects with any applicable provisions of ERISA and
the regulations and published interpretations thereunder with respect to all
Employee Benefit Plans.  No Termination Event has occurred with respect to any
Pension Plan.  The excess of the actuarial present value of all benefit
liabilities under all Pension Plans (excluding in such computation Pension Plans
with assets greater than benefit liabilities) over the fair market value of the
assets allocable to such benefit liabilities are not greater than five percent
(5%) of Consolidated Tangible Net Worth.  For purposes of the preceding
sentence, the term “benefit liabilities” shall have the meaning specified in
Section 4001 of ERISA.

 

(h) Disclosure.  No representation or warranty of the Borrower contained in this
Agreement or any other document, certificate or written statement furnished to
the Bank by or on behalf of the Borrower for use in connection with the
transactions contemplated by this Agreement contains any known untrue statement
of a material fact or omits to state a known material fact (known to the
Borrower in the case of any document not furnished by it) necessary in order to
make the statements contained herein or therein not misleading. There is no fact
known to the Borrower (other than matters of a general economic nature) which
materially adversely affects the business, operations, property, assets or
condition (financial or otherwise) of the Borrower and its Subsidiaries, taken
as a whole, which has not been disclosed herein or in such other documents,
certificates and statements furnished to the Bank for use in connection with the
transactions contemplated hereby.

 

(i) Environmental Matters.  Except as set forth in Schedule 5.01(i) hereto,
neither the Borrower nor any Subsidiary, nor any of their respective officers,
employees, representatives or agents, nor, to the best of their knowledge, any
other person, has treated, stored, processed, discharged, spilled, or otherwise
disposed of any substance defined as hazardous or toxic by any applicable
federal, state or local law, rule, regulation, order or directive, or any waste
or by-product thereof, at any real property or any other facility owned, leased
or used by the Borrower or any Subsidiary, in violation of any applicable
statutes, regulations, ordinances or directives of any governmental authority or
court, which violations may result in liability to the Borrower or any
Subsidiary or any of their respective officers, employees, representatives,
agents or shareholders in an amount exceeding $500,000 for all such violations;
and the unresolved

 

15

--------------------------------------------------------------------------------


 

violations set forth in said Schedule 5.01(i) will not result in liability to
the Borrower or any Subsidiary or any of their respective officers, employees,
representatives, agents or shareholders in an amount exceeding $500,000 for all
such unresolved violations. Except as set forth in said Schedule, no employee or
other person has made a claim or demand against the Borrower or any Subsidiary
based on alleged damage to health caused by any such hazardous or toxic
substance or by any waste or by-product thereof; and the unsatisfied claims or
demands against the Borrower or any Subsidiary set forth in said Schedule
5.01(i) will not result in uninsured liability to the Borrower or any Subsidiary
or any of their respective officers, employees, representatives, agents or
shareholders in an amount exceeding $250,000 in excess of reserves on the books
of the Borrower for all such unsatisfied claims or demands. Except as set forth
in said Schedule 5.01(i), neither the Borrower nor any Subsidiary has been
charged by any governmental authority with improperly using, handling, storing,
discharging or disposing of any such hazardous or toxic substance or waste or
by-product thereof or with causing or permitting any pollution of any body of
water; and the outstanding related charges set forth in said Schedule 5.01(i)
will not result in liability to the Borrower or any Subsidiary or any of their
respective officers, employees, representatives, agents or shareholders in an
amount exceeding $500,000 for all such outstanding charges.

 

(j) Employee Matters.  There is no known strike or work stoppage in existence or
threatened involving the Borrower or its Subsidiaries that may materially
adversely affect the consolidated financial condition or operations of the
Borrower or that may have a material adverse effect on the Borrower’s ability to
perform its obligations under the Loan Documents, having regard for its other
financial obligations.

 

(k) Solvency.  Borrower and each of its Subsidiaries is Solvent.

 

(l) Title to Properties.  Borrower and each of its Subsidiaries has good and
marketable title to or interests in all of its properties and assets subject to
no liens, mortgages, pledges, security interests, encumbrances or charges of any
kind, except those granted to Bank and such others as are permitted under
Section 6.02(d) hereof.

 

(m) Tax Returns.  Borrower and each of its Subsidiaries has filed, or caused to
be filed, in a timely manner all tax returns, reports and declarations which are
required to be filed by it (without requests for extension (other than automatic
extensions provided by law) except as previously disclosed in writing to Bank). 
All information in such tax returns, reports and declarations is complete and
accurate in all material respects.  Borrower and each of its Subsidiaries has
paid or caused to be paid all taxes due and payable or claimed due and payable
in any assessment received by it, except taxes the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to Borrower or its Subsidiaries and with respect to which adequate
reserves have been set aside on its books.  Adequate provision has been made for
the payment of all accrued and unpaid Federal, State, county, local, foreign and
other taxes whether or not yet due and payable and whether or not disputed.

 

(n) Compliance with Other Agreements and Applicable Laws.  Neither Borrower nor
any of its Subsidiaries is in default in any material respect under, or in
violation in any material respect of any of the terms of, any agreement,
contract, instrument, lease or other commitment (including, but not limited to
any such agreement involving the debts or

 

16

--------------------------------------------------------------------------------


 

investments of Borrower or liens upon its assets) to which it is a party or by
which it or any of its assets are bound and Borrower and each of its
Subsidiaries is in compliance in all material respects with all applicable
provisions of laws, rules, regulations, licenses, permits, approvals and orders
of any foreign, Federal, State or local governmental authority.

 

(o) No Default.  No event has occurred and is continuing that is a Potential
Event of Default or an Event of Default.

 

(p) Regulation U; Investment Company Act.  No part of the proceeds of any
Revolving Loan hereunder will be used to purchase or carry, or to extend credit
to others for the purpose of purchasing or carrying, any “margin stock” (as
defined in Regulation U) in violation of Regulation U.  Borrower is not required
to be registered as an “investment company” under the Investment Company Act of
1940.

 

(q) Intangible Assets.  Borrower owns, or possesses the right to use to the
extent necessary in its business, all trademarks, trade names, copyrights,
patents, patent rights, computer software, licenses and other intangible assets
that are used in the conduct of its business as now operated, and no such
intangible asset, to Borrower’s actual knowledge, conflicts with the valid
trademark, trade name, copyright, patent, patent right or intangible asset of
any other Person.

 

ARTICLE VI
COVENANTS

 

SECTION 6.01.  Affirmative Covenants.  So long as any Revolving Loan shall
remain unpaid or the Bank shall have any Commitment hereunder, the Borrower
will, unless the Bank shall otherwise consent in writing:

 

(a) Financial Information.  Furnish to the Bank:

 

(i)                  as soon as available, but in any event within 120 days
after the end of each fiscal year of the Borrower, (1) a copy of the Borrower’s
annual report to shareholders containing the audited consolidated balance sheets
of itself and its consolidated Subsidiaries as at the end of each fiscal year
and the related consolidated statements of income and changes in common
stockholders’ equity (or comparable statement) employed in the business and
changes in financial position and cash flow for such year, in each case prepared
in accordance with GAAP, setting forth in each case in comparative form the
figures for the previous year, accompanied by an unqualified report and opinion
thereon of independent certified public accountants acceptable to the Bank and,
if prepared, such accountants’ letter to management, and (2) a copy of the
Borrower-prepared consolidating balance sheets and statements of income prepared
in connection with each of the statements provided in subpart (1) above; and

 

(ii)               as soon as available, but in any event within forty-five (45)
days after the end of each fiscal quarter, the Borrower’s unaudited consolidated
and consolidating balance sheets of itself and its consolidated Subsidiaries as
at the end of such period and the related unaudited consolidated and
consolidating statements of income and the related unaudited consolidated
statement of changes in common

 

17

--------------------------------------------------------------------------------


 

stockholders’ equity (or comparable statement) and changes in financial position
and cash flow for such period and year to date, setting forth in each case in
comparative form the figures as at the end of the previous fiscal year as to the
balance sheet and the figures for the previous corresponding period as to the
other statements, certified by a duly authorized officer of the Borrower as
being fairly stated in all material respects subject to year end adjustments;
all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail acceptable to the Bank and in
accordance with GAAP applied consistently throughout the periods reflected
therein (except as approved by such accountants and disclosed therein and except
for the exclusion of certain information and footnote disclosures omitted
pursuant to the rules and regulations of the S.E.C.); and

 

(iii)            as soon as available, copies of all reports which the Borrower
sends to any of its security holders, and copies of all reports and registration
statements which the Borrower or any Subsidiary files with the S.E.C. or any
national securities exchange; and

 

(iv)           (a) together with each delivery of financial statements of
Borrower and its Subsidiaries pursuant to subdivision (i) above, a certificate,
executed by the Borrower’s chairman of the board (if an officer) or its
president or one of its vice presidents or by its chief financial officer
stating that the signers have reviewed the terms of this Agreement and have
made, or caused to be made under their supervision, a review in reasonable
detail of the transactions and condition of Borrower and its Subsidiaries during
the accounting period covered by such financial statements and that such review
has not disclosed the existence during or at the end of such accounting period,
and that the signers do not have knowledge of the existence as at the date of
such certificate, of any condition or event that constitutes an Event of Default
or Potential Event of Default, or, if any such condition or event existed or
exists, specifying the nature and period of existence thereof and what action
Borrower has taken, is taking and proposes to take with respect thereto; and
(b) together with each delivery of financial statements of Borrower and its
Subsidiaries pursuant to subdivision (i) and (ii) above, a certificate
demonstrating in reasonable detail compliance during and at the end of the
applicable accounting periods with the restrictions contained in Section 6.02
hereof.

 

(b) Notices and Information.  Deliver to the Bank:

 

(i)                  promptly upon any officer of the Borrower obtaining
knowledge (a) of any condition or event which constitutes an Event of Default or
Potential Event of Default, (b) that any Person has given any notice to the
Borrower or any Subsidiary of the Borrower or taken any other action with
respect to a claimed default or event or condition of the type referred to in
Section 7.01(e) or Section 7.01(f), (c) of the institution of any litigation
involving an alleged liability (including possible forfeiture of property) of
the Borrower or any of its Subsidiaries equal to or greater than $500,000 which
is not, except for deductibles and self insurance reserves, fully covered by
insurance maintained by Borrower or any adverse determination in any litigation
involving a potential liability of the Borrower or any of its Subsidiaries equal
to or greater than $500,000 which is not, except for deductibles and self
insurance reserves, fully covered by insurance maintained by

 

18

--------------------------------------------------------------------------------


 

Borrower or (d) of a material adverse change in the business, operations,
properties, assets or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole, an officers’ certificate specifying the nature
and period of existence of any such condition or event, or specifying the notice
given or action taken by such holder or Person and the nature of such claimed
default, Event of Default, Potential Event of Default, event or condition, and
what action the Borrower has taken, is taking and proposes to take with respect
thereto;

 

(ii)               promptly upon becoming aware of the occurrence of any
(a) Termination Event, or (b) non-exempt “prohibited transaction”, as such term
is defined in Section 4975 of the Internal Revenue Code or a transaction
prohibited by Section 406 of ERISA, in connection with any Employee Benefit Plan
or any trust created thereunder, a written notice specifying the nature thereof,
what action the Borrower has taken, is taking or proposes to take with respect
thereto, and, when known, any action taken or threatened by the Internal Revenue
Service, the Department of Labor, or the Pension Benefit Guaranty Corporation
with respect thereto;

 

(iii)            with reasonable promptness copies of (a) all notices received
by the Borrower or any of its ERISA Affiliates of the Pension Benefit Guaranty
Corporation’s intent to terminate any Pension Plan or to have a trustee
appointed to administer any Pension Plan and (b) all notices received by the
Borrower or any of its ERISA Affiliates from a Multiemployer Plan sponsor
concerning the imposition or amount of withdrawal liability pursuant to Section
4202 of ERISA;

 

(iv)           promptly, and in any event within 10 days after the effective
date thereof, a copy of all amendments to any of the loan documents governing
any of the unsecured debt permitted by Section 6.02(e)(iv) (including, without
limitation, the Union Loan Documents);

 

(v)              promptly, and in any event within 30 days after receipt
thereof, a copy of any notice, summons, citation, directive, letter or other
form of communication from any governmental authority or court in any way
concerning any action or omission on the part of the Borrower or any of its
Subsidiaries in connection with any substance defined as toxic or hazardous by
any applicable federal, state or local law, rule, regulation, order or directive
or any waste or byproduct thereof, or concerning the filing of a lien upon,
against or in connection with the Borrower, its Subsidiaries, or any of their
leased or owned real or personal property, in connection with a Hazardous
Substance Superfund or a Post-Closure Liability Fund as maintained pursuant to §
9507 of the Internal Revenue Code; and

 

(vi)           promptly, and in any event within 30 days after request, such
other information and data with respect to the Borrower or any of its
Subsidiaries as from time to time may be reasonably requested by the Bank and is
reasonably available to Borrower.

 

(c) Corporate Existence, Etc.  At all times preserve and keep in full force and
effect its and its Subsidiaries’ corporate existence and rights, licenses and
franchises material to

 

19

--------------------------------------------------------------------------------


 

its business and those of each of its Subsidiaries; provided, however, that the
corporate existence of any such Subsidiary may be terminated if such termination
is in the best interest of Borrower and does not result in a Change of Control.

 

(d) Payment of Taxes and Claims.  Pay, and cause each of its Subsidiaries to
pay, all taxes, assessments and other governmental charges imposed upon it or
any of its properties or assets or in respect of any of its franchises,
business, income or property before any penalty which would exceed the Penalty
Cap (as defined below) or interest accrues thereon, and all claims (including,
without limitation, claims for labor, services, materials and supplies) for sums
which have become due and payable and which by law have or may become a lien
upon any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided that no such charge or claim
need be paid if being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted and if such reserve or other
appropriate provision, if any, as shall be required in conformity with GAAP
shall have been made therefor.  As used herein, the term “Penalty Cap” means an
amount equal to $10,000 in the aggregate for the Borrower and its Subsidiaries
for each calendar year.

 

(e) Maintenance of Properties; Insurance.  Maintain or cause to be maintained in
good repair, working order and condition all material properties used or useful
in the business of the Borrower and its Subsidiaries and from time to time will
make or cause to be made all appropriate repairs, renewals and replacements
thereof. The Borrower will maintain or cause to be maintained, with financially
sound and reputable insurers, insurance with respect to its properties and
business and the properties and business of its Subsidiaries against loss or
damage of the kinds customarily insured against by corporations of established
reputation engaged in the same or similar businesses and similarly situated, of
such types and in such amounts as are customarily carried under similar
circumstances by such other corporations.  The Borrower will comply with any
other insurance requirement set forth in any other Loan Document.

 

(f) Inspection.  Permit any authorized representatives designated by the Bank to
visit and inspect any of the properties of the Borrower or any of its
Subsidiaries, including its and their financial and accounting records, and to
make copies and take extracts therefrom, and to discuss its and their affairs,
finances and accounts with its and their officers and independent public
accountants, all at such reasonable times during normal business hours and as
often as may be reasonably requested.

 

(g) Compliance with Laws Etc.  Exercise, and cause each of its Subsidiaries to
exercise, all due diligence in order to comply with the requirements of all
applicable laws, rules, regulations and orders of any governmental authority,
including, without limitation, all rules and regulations of public utility
commissions or similar regulatory authorities, and all environmental laws,
rules, regulations and orders, noncompliance with which would materially
adversely affect the business, properties, assets, operations or condition
(financial or otherwise) of the Borrower and its Subsidiaries, taken as a whole.

 

(h) Hazardous Waste Studies.  Promptly, and in any event within thirty (30) days
after submission, provide the Bank with copies of all such investigations,
studies, samplings and testings as may be requested by any governmental or
regulatory authority relative to any substance defined as hazardous or toxic by
any applicable federal, state or local law, rule,

 

20

--------------------------------------------------------------------------------


 

regulation, order or directive, or any waste or by-product thereof, at or
affecting any real property or any facility owned, leased or used by the
Borrower or any Subsidiary.  The foregoing shall not include sampling and
testing of water, waste water and effluent conducted by the Subsidiaries of
Borrower on periodic bases as a normal part of their water delivery and
wastewater treatment businesses.

 

SECTION 6.02.  Negative Covenants.  So long as any Revolving Loan shall remain
unpaid or the Bank shall have any Commitment hereunder, the Borrower will not,
without the written consent of the Bank:

 

(a) Consolidated Tangible Net Worth.  At any time, permit Consolidated Tangible
Net Worth to be less than the sum of (i) $55,500,000 plus (ii) fifty percent
(50%) of the cash proceeds received by Borrower or any of its Subsidiaries from
the issuance of any capital stock of Borrower or any of its Subsidiaries after
the date hereof (net of underwriting discounts and commissions, professional
fees and disbursements in each case not paid to an affiliate of Borrower or a
Subsidiary of Borrower)(other than any such proceeds received by Borrower in
connection with the Employee Stock Purchase Plan or the Dividend Reinvestment
Plan).

 

(b) Consolidated Net Profit.  At the end of any fiscal quarter of the Borrower,
permit Consolidated Net Profit, determined on a four quarter rolling basis, to
be less than $1.00.

 

(c) EBITDA Coverage Ratio.  At the end of any fiscal quarter of Borrower, permit
the EBITDA Coverage Ratio, determined on a four quarter rolling basis, to be
less than 1.50:1.00.

 

(d) Liens Etc.  Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien upon or with respect to any of its
properties, whether now owned or hereafter acquired, or assign, or permit any of
its Subsidiaries to assign, any right to receive income, in each case to secure
any Debt of any Person other than (i) Liens in favor of the Bank; (ii) Liens
existing on the date hereof and set forth in Schedule 6.02(d) hereto;
(iii) purchase money Liens upon or in any equipment acquired or held by the
Borrower or any Subsidiary in the ordinary course of business with respect to
principal indebtedness up to a maximum of $2,000,000 to secure the purchase
price of such equipment or to secure indebtedness incurred solely for the
purpose of financing the acquisition of such equipment; (iv) Liens existing on
property acquired by the Borrower or any Subsidiary, and all refundings and
extensions of any such Liens; (v) Liens, deposits and/or pledges made to secure
the performance of operating leases; provided that the principal amount of Debt
secured by any such Lien permitted hereunder shall not exceed an amount equal to
(x) one hundred percent (100%) of the cost of the real property subject to such
lien or security interest or (y) one hundred percent (100%) of the cost of the
personal property subject to such lien or security interest, and further
provided that none of such liens or security interests shall extend to other
assets of the Borrower or its Subsidiaries, (vi) Liens for taxes, assessments or
other governmental charges which are not delinquent, and (vii) materialmen’s,
mechanics’ or other similar liens arising in the ordinary course of business the
underlying claim with respect to which is not delinquent or is being contested
in good faith.

 

(e) Debt.  Create, incur, assume or permit to exist, or permit any Subsidiary to
create, incur, assume or permit to exist, any indebtedness or liabilities
resulting from borrowings,

 

21

--------------------------------------------------------------------------------


 

loans or advances, whether matured or unmatured, liquidated or unliquidated,
joint or several, secured or unsecured, except for (i) Debt incurred pursuant to
the Convertible Debentures in a principal amount not to exceed $20,000,000
outstanding at any time, (ii) secured indebtedness for purchase money financing
of equipment which is permitted under Section 6.02(d)(iii) in a principal amount
not to exceed an aggregate of $2,000,000 outstanding at any time, (iii) other
secured Debt identified on Schedule 6.02(e) not to exceed the applicable amount
indicated on such schedule, (iv) unsecured senior funded bank debt in a
principal amount not to exceed $30,000,000 outstanding at any time in the
aggregate for the Borrower and its Subsidiaries (including, without limitation,
unsecured senior funded bank debt incurred pursuant to the Loan Documents and
the Union Loan Documents, and excluding the undrawn face amount of the
Capistrano Letter of Credit); provided that (A) the principal amount outstanding
under the credit facility provided to Suburban pursuant to the Suburban Loan
Documents shall not exceed $0 at any time, and (B) the only unsecured senior
funded debt of the Subsidiaries which may be outstanding shall be (I) unsecured
bank indebtedness of NMUI in an aggregate principal amount not to exceed at any
one time $4,000,000 and (II) other unsecured senior funded debt in a principal
amount not to exceed $500,000 outstanding at any time in the aggregate for all
Subsidiaries, and (v) intercompany Debt between Borrower and its majority-owned
Subsidiaries.  In no event shall funded debt at Suburban exceed Suburban’s
bondable capacity at any time, and any and all mortgage bonds issued by Suburban
and/or NMUI subsequent to the date of this Agreement shall have an NAIC rating
of “1” or “2”.

 

(f) Consolidation, Merger or Dissolution.  (i) Consolidate with or merge into
any other Person, or permit any Subsidiary to consolidate with or merge into any
other Person, unless Borrower or the applicable Subsidiary is the surviving
entity and no event has occurred and is continuing, or would result from such
consolidation or merger, which constitutes an Event of Default or Potential
Event of Default, (ii) wind up, liquidate or dissolve (provided, however, that
the corporate existence of any Subsidiary may be terminated if such termination
is in the best interest of Borrower and does not result in a Change of Control)
or (iii) agree to do any of the foregoing or permit any Subsidiary to agree to
do any of the foregoing.

 

(g) Loans, Investments, Acquisitions, Secondary Liabilities.  Make or permit to
remain outstanding, or permit any Subsidiary to make or permit to remain
outstanding, any loan or advance to, or guarantee, induce or otherwise become
contingently liable, directly or indirectly, in connection with the obligations,
stock or dividends of, or own, purchase or acquire any stock, obligations or
securities of or any other interest in, or make any capital contribution to, any
other Person, or make any Acquisition or enter into any agreement to make any
Acquisition, except that the Borrower and its Subsidiaries may:

 

(i)                  own, purchase or acquire certificates of deposit issued by
a bank, commercial paper rated Moody’s P-1, municipal bonds rated Moody’s AA or
better, direct obligations of the United States of America or its agencies,
obligations guaranteed by the United States of America, and “money market
preferred stock” issued by a corporation incorporated under the laws of the
United States of America or any state thereof given on the date of such
investment a credit rating of at least Moody’s Aa (and having an investment
period not exceeding 50 days);

 

22

--------------------------------------------------------------------------------


 

(ii)               make Permitted Acquisitions, provided that the aggregate
consideration paid or payable by Borrower and its Subsidiaries in connection
with all Permitted Acquisitions consummated in any fiscal year of Borrower shall
not exceed $5,000,000, provided further that such limit on consideration shall
be increased to $10,000,000 with respect to each fiscal year of Borrower if all
Permitted Acquisitions are made by Borrower in such fiscal year and all purchase
price payments to be made by Borrower in connection with such Permitted
Acquisitions are payable only in stock of Borrower;

 

(iii)            continue to own the existing capital stock of the Borrower’s
Subsidiaries;

 

(iv)           endorse negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;

 

(v)              allow the Borrower’s Subsidiaries to make or permit to remain
outstanding advances from the Borrower’s Subsidiaries to the Borrower;

 

(vi)           make or permit to remain outstanding loans or advances to those
Subsidiaries of Borrower as to which Borrower owns at least 80% of the
outstanding equity;

 

(vii)        with respect to the Borrower only, enter into or permit to remain
outstanding (a) a guaranty of the unsecured bank indebtedness of NMUI in an
amount not to exceed at any one time $4,000,000 for principal, plus all interest
thereon and all costs and expenses pertaining to the enforcement of the guaranty
and/or the collection of such indebtedness, (b) a guaranty of the unsecured bank
indebtedness of Suburban in an amount not to exceed at any one time $4,000,000
for principal, plus all interest thereon and all costs and expenses pertaining
to the enforcement of the guaranty and/or the collection of such indebtedness,
(c) a guaranty of the senior secured bank indebtedness provided by Bank of the
West to Windermere in an amount not to exceed at any one time $10,000,000 for
principal, plus all interest thereon and all costs and expenses pertaining to
the enforcement of the guaranty and/or the collection of such indebtedness, (d)
guaranties of the obligations of ECO under that certain Service Contract for the
Design, Construction, Financing and Operation of the San Juan Basin Desalter
Project dated as of September 3, 2002 between the Capistrano Valley Water
District and ECO and associated project agreements, and (e) a guaranty of the
senior secured bank indebtedness provided by Compass Bank to Metro in an amount
not to exceed at any one time $250,000 for principal, plus all interest thereon
and all costs and expenses pertaining to the enforcement of the guaranty and/or
the collection of such indebtedness; and

 

(viii)     make or permit to remain outstanding loans and advances to any of its
officers, shareholders or affiliates or enter into or permit to remain
outstanding guarantees in connection with the obligations of its officers,
shareholders or affiliates, in an aggregate amount for all such loans, advances
and guarantees not exceeding $100,000 in addition to the loans outstanding and
reflected on the Borrower’s financial statements dated March 31, 2003.

 

23

--------------------------------------------------------------------------------


 

(h) Asset Sales.  Convey, sell, lease, transfer or otherwise dispose of, or
permit any Subsidiary to convey, sell, lease, transfer or otherwise dispose of,
in one transaction or a series of transactions, all or any part of its or its
Subsidiary’s business, property or fixed assets outside the ordinary course of
business, whether now owned or hereafter acquired, except that the Borrower and
its Subsidiaries may convey, sell, lease, transfer or otherwise dispose of
business, property or fixed assets for consideration which in the aggregate does
not exceed $1,000,000 per year.  The foregoing covenant shall not extend to any
property taken by eminent domain by any governmental authority or other person
or entity having the power of eminent domain or to any sale in lieu of
condemnation to a governmental authority or other person or entity having the
power of eminent domain made after threat of condemnation by such governmental
authority or other person or entity.

 

(i) Hostile Tender Offers.  Make any offer to purchase or acquire, or consummate
a purchase or acquisition of, five percent (5%) or more of the capital stock of
any publicly held corporation or other publicly held business entity, unless the
board of directors of such corporation or business entity has notified the
Borrower that it invites or does not oppose such offer or purchase.

 

(j) Distributions.  Upon the occurrence and during the continuance of an Event
of Default or Potential Event of Default, authorize, declare or pay, or permit
any of its Subsidiaries to authorize, declare or pay, any Distributions.

 

(k) Transactions with Affiliates.  Neither Borrower nor any of its Subsidiaries
shall enter into any transaction for the purchase, sale or exchange of property
or the rendering of any service to or by any affiliate, except in the ordinary
course of and pursuant to the reasonable requirements of Borrower’s or its
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Borrower or its Subsidiary than Borrower or its Subsidiary would obtain in a
comparable arm’s length transaction with an unaffiliated person.

 

(l) Books and Records.  Borrower will, and will cause each of its Subsidiaries
to, keep proper books of record and account in which full, true and correct
entries in conformity with GAAP and all requirements of applicable law shall be
made of all dealings and transactions in relation to its business and
activities.

 

(m) Restructure.  Make any change in the principal nature of Borrower’s and its
Subsidiaries’ business operations (taken as a whole) or the date of its fiscal
year.

 

ARTICLE VII
EVENTS OF DEFAULT

 

SECTION 7.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a)          Borrower shall fail to pay within three (3) days of the date when
due, any principal, interest, fees or other amounts payable under any of the
Loan Documents; or

 

24

--------------------------------------------------------------------------------


 

(b)         Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers)  in connection with the Loan Documents shall
prove to have been incorrect in any material respect when made; or

 

(c)          Borrower shall fail to perform or observe any term, any affirmative
or negative covenant, including, but not limited to, those covenants set forth
in Sections 6.01 and 6.02 hereof, or any other agreement contained in this
Agreement on its part to be performed or observed (other than those referred to
in subsections (a) and (b) above); and with respect to any such default which by
its nature can be cured, such default shall continue for a period of twenty (20)
days from its occurrence; or

 

(d)         The Borrower or any of its Subsidiaries shall default in the
performance of or compliance with any term contained in any Loan Document other
than this Agreement and such default shall not have been remedied or waived
within any applicable grace period in such Loan Document or in (c) above; or

 

(e)          The Borrower shall default in the performance of or compliance with
any term contained in any Union Loan Document, and such default shall continue
after the applicable grace period, if any, specified in the applicable Union
Loan Document; or

 

(f)            to the extent not already addressed in this Section 7.01, (i) The
Borrower or any of its Subsidiaries shall (A) fail to pay any principal of, or
premium or interest on, any Debt the aggregate outstanding principal amount of
which is at least $500,000 (excluding Debt evidenced by the Revolving Note),
when due (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt,
or (B) fail to perform or observe any term, covenant or condition on its part to
be performed or observed under any agreement or instrument relating to any such
Debt or material to the performance, business, property, assets, condition
(financial or otherwise) or prospects of the Borrower and its Subsidiaries taken
as a whole, when required to be performed or observed, and such failure shall
continue after the applicable grace period, if any, specified in such agreement
or instrument; or

 

(g)         (i) The Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian or other similar
official for it or for all or any substantial part of its assets, or the
Borrower or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of sixty (60) days (Bank may, in its
discretion, cease making Revolving Loans during the pendency of such action or
proceeding); or (iii) there shall be commenced against the Borrower or any of
its Subsidiaries any case,

 

25

--------------------------------------------------------------------------------


 

proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within sixty (60) days from the entry thereof (Bank may, in its discretion,
cease making Revolving Loans during the pendency of such action or proceeding);
or (iv) the Borrower or any of its Subsidiaries shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clauses (i), (ii) and (iii) above; or (v) the
Borrower or any of its Subsidiaries shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or

 

(h)         One or more judgments or decrees shall be entered against the
Borrower or any of its Subsidiaries involving in the aggregate a liability (not
paid or fully covered by insurance or reserves)  equal to or greater than
$500,000 and all such judgments or decrees shall not have been vacated,
discharged, or stayed or bonded pending appeal within thirty (30) days from the
entry thereof; or

 

(i)                                                             (i)  The
Borrower or any of its ERISA Affiliates fails to make full payment when due of
all material amounts which, under the provisions of any Pension Plan or Section
412 of the Internal Revenue Code, the Borrower or any of its ERISA Affiliates is
required to pay as contributions thereto and such development is not remedied or
reversed within fifteen (15) days after the Borrower knows of such development;

 

(ii)               any material accumulated funding deficiency occurs or exists,
whether or not waived, with respect to any Pension Plan and such development is
not remedied or reversed within fifteen (15) days after the Borrower knows of
such development;

 

(iii)            the excess of the actuarial present value of all benefit
liabilities under all Pension Plans over the fair market value of the assets of
such Pension Plans (excluding in such computation Pension Plans with assets
greater than benefit liabilities)  allocable to such benefit liabilities are
greater than five percent (5%) of Consolidated Tangible Net Worth and such
development is not remedied or reversed within fifteen (15)  days after the
Borrower knows of such development;

 

(iv)           the Borrower or any of its ERISA Affiliates enters into any
transaction which has as its principal purpose the evasion of liability under
Subtitle D of Title IV of ERISA;

 

(v)              (A) Any Pension Plan maintained by the Borrower or any of its
ERISA Affiliates shall be terminated within the meaning of Title IV of ERISA in
a distress termination, or (B) a trustee shall be appointed by an appropriate
United States district court in accordance with Section 4042 of ERISA to
administer any Pension Plan, or (C) the Pension Benefit Guaranty Corporation (or
any successor thereto) shall institute proceedings to terminate any Pension Plan
or to appoint a trustee to administer any Pension Plan in accordance with
Section 4042 of ERISA, or (D) the Borrower or any of its ERISA Affiliates shall
withdraw (under Section 4063 of ERISA) from a Pension Plan, if as of the date of
the event listed in subclauses (A)-(D) above or any subsequent date,

 

26

--------------------------------------------------------------------------------


 

either the Borrower or its ERISA Affiliates has any material liability (such
liability to include, without limitation, any liability to the Pension Benefit
Guaranty Corporation, or any successor thereto, or to any other party under
Sections 4062, 4063 or 4064 of ERISA or any other provision of law) resulting
from or otherwise associated with the events listed in subclauses (A)-(D) above;

 

(vi)      As used in this subsection 7.01(i) the term “accumulated funding
deficiency” has the meaning specified in Section 412 of the Internal Revenue
Code, and the term “benefit liabilities” has the meaning specified in Section
4001 of ERISA;

 

(j)             There shall be instituted against the Borrower or any
Subsidiary, or against any guarantor, any proceeding for which forfeiture of any
property with a value of $500,000 or more is a potential penalty and such
proceeding remains undismissed, undischarged or unbonded for a period of thirty
(30) days from the date the Borrower knows of such proceeding; or

 

(k)          A Change of Control shall have occurred.

 

Then, (i) upon the occurrence of any Event of Default described in clause
7.01(g) above, the Commitment shall immediately terminate and all Revolving
Loans hereunder with accrued interest thereon, and all other amounts owing under
the Loan Documents shall automatically become due and payable, and (ii) upon the
occurrence of any other Event of Default, the Bank may, by notice to the
Borrower, declare the Commitment to be terminated forthwith, whereupon the
Commitment shall immediately terminate; and, by notice to the Borrower, declare
the Revolving Loans hereunder, with accrued interest thereon, and all other
amounts owing under the Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable.  Bank shall have
all rights, powers and remedies available under each of the Loan Documents, or
accorded by law, including, without limitation, the right to resort to any or
all security for any credit accommodation from the Bank subject hereto and to
exercise any or all of the rights of a beneficiary or secured party pursuant to
applicable law.  All rights, powers and remedies of Bank in connection with each
of the Loan Documents may be exercised at any time by Bank and from time to time
after the occurrence of an Event of Default, are cumulative and not exclusive,
and shall be in addition to any other rights, powers or remedies provided by law
or equity.  Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived.
Notwithstanding any other provision of this Agreement, including Section 8.02,
notices to the Borrower under this Section shall be communicated in writing
(including telex or facsimile transmissions).

 

ARTICLE VIII
MISCELLANEOUS

 

SECTION 8.01.  Amendments, Etc.  No amendment or waiver of any provision of the
Loan Documents nor consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Bank, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

27

--------------------------------------------------------------------------------


 

SECTION 8.02.  Notices, Etc.  Except as otherwise set forth in this Agreement,
all notices and other communications provided for hereunder shall be in writing
(including facsimile communication) and mailed certified mail, return receipt
requested or sent by facsimile or delivered, if to the Borrower, at its address
set forth on the signature page hereof; and if to the Bank, at its address set
forth on the signature page hereof; or, as to each party, at such other address
as shall be designated by such party in a written notice to the other parties.
All such notices and communications shall be effective upon personal delivery or
upon receipt when sent by facsimile, or on the date of receipt or refusal
indicated on the return receipt if sent by certified mail, except that notices
and communications to the Bank pursuant to Article II or VII shall not be
effective until received by the Bank.

 

SECTION 8.03.  Right of Setoff:  Security Interest in Deposit Accounts.  Upon
and only after the occurrence of any Event of Default not cured within any
applicable grace period, the Bank is hereby authorized by the Borrower, at any
time and from time to time, without notice, (a) to set off against, and to
appropriate and apply to the payment of, the obligations and liabilities of the
Borrower under the Loan Documents (whether matured or unmatured, fixed or
contingent or liquidated or unliquidated) any and all amounts owing by the Bank
to the Borrower (whether payable in Dollars or any other currency, whether
matured or unmatured, and, in the case of deposits, whether general or special,
time or demand and however evidenced) and (b) pending any such action, to the
extent necessary, to hold such amounts as collateral to secure such obligations
and liabilities and to return as unpaid for insufficient funds any and all
checks and other items drawn against any deposits so held as the Bank in its
sole discretion may elect. The Borrower hereby grants to the Bank a security
interest in all deposits and accounts maintained with the Bank and with any
other financial institution. The Bank is authorized to debit any account
maintained with it by the Borrower for any amount of principal, interest or fees
which are then due and owing to the Bank.

 

SECTION 8.04.  No Waiver; Remedies.  No failure on the part of either party
hereto to exercise, and no delay in exercising, any right under any of the Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right under any of the Loan Documents preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

SECTION 8.05.  Costs and Expenses.  Borrower shall pay to Bank immediately upon
demand the full amount of all costs and expenses, including reasonable
attorneys’ fees (to include outside counsel fees and all allocated costs of
Bank’s in-house counsel), incurred by Bank in connection with (a) the
negotiation and preparation of this Agreement and each other of the Loan
Documents, and the preparation of any amendments and waivers hereto and thereto,
(b) the enforcement of Bank’s rights and/or the collection of any amounts which
become due to Bank under any of the Loan Documents (including, without
limitation, in appellate, bankruptcy, insolvency, liquidation, reorganization,
moratorium or other similar proceedings) or the restructuring of the Loan
Documents, and (c) the prosecution or defense of any action in any way related
to any of the Loan Documents, including, without limitation, any action for
declaratory relief.

 

SECTION 8.06.  Participations.  The Bank may sell, assign, transfer, negotiate
or grant participations to other financial institutions in all or part of the
obligations of the Borrower

 

28

--------------------------------------------------------------------------------


 

outstanding under the Loan Documents, provided that any such sale, assignment,
transfer, negotiation or participation shall be in compliance with the
applicable federal and state securities laws; and provided further that any
assignee or transferee agrees to be bound by the terms and conditions of this
Agreement. The Bank may, in connection with any actual or proposed assignment or
participation, disclose to the actual or proposed assignee or participant, any
information relating to the Borrower or any of its Subsidiaries.

 

SECTION 8.07.  Effectiveness: Binding Effect.  This Agreement shall become
effective when it shall have been executed by the Borrower and the Bank and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Bank and their respective successors and assigns, except that the Borrower shall
not have the right to assign its rights hereunder or any interest herein without
the prior written consent of the Bank.

 

SECTION 8.08.  Governing Law.  The validity, interpretation and enforcement of
this Agreement and the other Loan Documents (except to the extent otherwise
provided in any such Loan Document) and any dispute arising out of the
relationship between the parties hereto or thereto, whether in contract, tort,
equity or otherwise, shall be governed by the internal laws of the State of
California (without giving effect to principles of conflicts of law).

 

SECTION 8.09.  Dispute Resolution.  This Agreement hereby incorporates any
alternative dispute resolution agreement previously, concurrently or hereafter
executed between Borrower and Bank.

 

SECTION 8.10.  Waiver of Notices.  Borrower hereby expressly waives demand,
presentment, protest and notice of protest and notice of dishonor with respect
to any and all instruments, included in or evidencing any of the obligations,
and any and all other demands and notices of any kind or nature whatsoever with
respect to the obligations and this Agreement, except such as are expressly
provided for herein.  No notice to or demand on Borrower which Bank may elect to
give shall entitle Borrower to any other or further notice or demand in the
same, similar or other circumstances.

 

SECTION 8.11.  Entire Agreement.  This Agreement with Exhibits and Schedules and
the other Loan Documents embody the entire agreement and understanding between
the parties hereto and supersede all prior agreements and understandings
relating to the subject matter hereof.  In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control and govern; provided that the
inclusion of supplemental rights or remedies in favor of Bank in any other Loan
Document shall not be deemed a conflict with this Agreement.

 

SECTION 8.12.  Severability of Provisions.  In case any one or more of the
provisions contained in this Agreement should be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.

 

SECTION 8.13.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which

 

29

--------------------------------------------------------------------------------


 

when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

SECTION 8.14.  Further Assurances.  Without limiting in any manner any other
obligation, requirement or agreement hereunder or under any of the other Loan
Documents or otherwise, Borrower shall, at its expense and without expense to
Bank, do, execute and deliver such further acts and documents as Bank from time
to time reasonably requires for the assuring and confirming unto Bank of the
rights hereby created or intended now or hereafter so to be, or for carrying out
the intention or facilitating the performance of the terms of any Loan Document.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BANK OF AMERICA, N.A.

SOUTHWEST WATER COMPANY

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

 

 

Address: 

Address:

 

 

Bank of America

One Wilshire Building

675 Anton Boulevard, 2nd Floor

624 S. Grand Avenue, Suite 2900

Costa Mesa, California  92626

Los Angeles, California  90017

Attention: Jamie L. Freeman

Attention: Thomas C. Tekulve

Title: Vice President

Vice President and Treasurer

Facsimile: (714) 850-6586

Facsimile: (213) 929-1888

 

30

--------------------------------------------------------------------------------


 

SCHEDULE 5.01(f) - LITIGATION

 

None other than as reported on Form 10-Q of Borrower for the quarter ended June
30, 2003 and Form 10-K of Borrower for the year ended December 31, 2002.

 

31

--------------------------------------------------------------------------------


 

SCHEDULE 5.01(i) - ENVIRONMENTAL MATTERS

 

See Form 10-Q of Borrower for the quarter ended June 30, 2003 and Form 10-K of
Borrower for the year ended December 31, 2002.

 

32

--------------------------------------------------------------------------------


 

SCHEDULE 6.02(d) - LIENS

 

None except as disclosed in the audited consolidated financial statements of
Borrower for the fiscal year ended 2002.

 

33

--------------------------------------------------------------------------------


 

SCHEDULE 6.02(e) – OTHER SECURED DEBT

 

None other than as reported on Form 10-K of Borrower for the year ended December
31, 2002.

 

34

--------------------------------------------------------------------------------


 

EXHIBIT A

 

REVOLVING NOTE

 

$15,000,000

 

October           , 2003

 

FOR VALUE RECEIVED, the undersigned SOUTHWEST WATER COMPANY, a Delaware
corporation (“Borrower”) promises to pay to the order of BANK OF AMERICA, N.A.
(“Bank”) at its office at 675 Anton Boulevard, 2nd Floor, Costa Mesa, California
92626, or at such other place as the holder hereof may designate, in lawful
money of the United States of America and in immediately available funds, the
principal sum of Fifteen Million Dollars ($15,000,000), or so much thereof as
may be advanced and be outstanding, with interest thereon, to be computed on
each advance from the date of its disbursement (computed on the basis of a
360-day year and actual days elapsed, which results in more interest than if a
365-day year were used) at a rate per annum equal to the applicable LIBOR Rate
plus one and one-quarter percent (1.25%) or the Prime Rate minus one-quarter of
one percent (0.25%).  When interest is determined in relation to the Prime Rate,
each change in the rate of interest hereunder shall become effective on the
opening of business on the day specified in the public announcement of a change
in Bank’s Prime Rate. With respect to each LIBOR option selected hereunder, Bank
is hereby authorized to note the date, principal amount, interest rate and
applicable LIBOR Rate Term thereto and any payments made thereon on Bank’s books
and records (either manually or by electronic entry) and/or on any schedule
attached to this Note, which notations shall be prima facie evidence of the
accuracy of the information noted.

 

A.                                   DEFINITIONS:

 

Capitalized terms used and not otherwise defined herein shall have the meanings
given such terms in the Credit Agreement referred to below.  As used herein, the
following terms shall have the meanings set forth after each:

 

1.               “Agreement” means that certain Credit Agreement between
Borrower and Bank dated as of October 6, 2003, as amended from time to time,
including, without limitation, those terms relating to arbitration of disputes.

 

2.               “Business Day” means any day except a Saturday, Sunday or any
other day designated as a holiday under Federal or California statute or
regulation, or for amounts bearing interest based on the LIBOR Rate, any
Business Day is any day except a Saturday, Sunday or any other day designated as
a holiday under Federal or California statute or regulation on which dealings in
Dollar deposits are conducted by and among banks in the Designated LIBOR Market.

 

3.               “Designated LIBOR Market” means the regular established market
located in London by and among banks for the solicitation, offer and acceptance
of Dollar deposits in such banks.

 

4.               “Dollars” means United States of America dollars.

 

5.               “LIBOR Rate” means the interest rate determined by the
following formula, rounded upward, if necessary, to the nearest 1/100 of one
percent. (All amounts in the calculation will be determined by Bank as of the
first day of the interest period.)

 

35

--------------------------------------------------------------------------------


 

LIBOR Rate =

 

LIBOR Base Rate

 

 

(1.00 - Reserve Percentage)

 

(a)          “LIBOR Base Rate” means, with respect to any Revolving Loan to be
made by Bank which is to bear interest in relation to the LIBOR Rate, the
interest rate per annum (rounded upward, if necessary, to the nearest 1/100th of
1%) at which deposits in Dollars are offered by Bank through its London Banking
Center, London, Great Britain to prime banks in the Designated LIBOR Market on
the first day of the applicable LIBOR Rate Term in an aggregate amount
approximately equal to the amount of the Revolving Loan to be made by Bank and
for a period of time comparable to the number of days in the applicable LIBOR
Rate Term.  The determination of the LIBOR Base Rate by Bank shall be conclusive
in the absence of manifest error.

 

(b)  “Reserve Percentage” means, with respect to any Revolving Loan to be made
by Bank which is to bear interest in relation to the LIBOR Rate, the maximum
reserve percentage (expressed as a decimal, rounded upward, if necessary, to the
nearest 1/100 of one percent) in effect on the date the LIBOR Base Rate for the
Revolving Loan is determined (whether or not such reserve percentage is
applicable to Bank) under regulations issued from time to time by the Federal
Reserve Board for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) with respect to
eurocurrency funding (currently referred to as “eurocurrency liabilities”)
having a term comparable to the LIBOR Rate Term for such Revolving Loan.  The
determination by Bank of any applicable Reserve Percentage shall be conclusive
in the absence of manifest error.

 

6.               “LIBOR Rate Portion” means a portion of the principal amount
outstanding under this Note which is bearing interest at a rate related to
LIBOR. No LIBOR Rate Portion shall be less than Two Hundred Fifty Thousand
Dollars ($250,000).

 

7.               “LIBOR Rate Term” means a period commencing on a Business Day
and continuing for one (1) month, two (2) months, three (3) months, six (6)
months or twelve (12) months, as designated by Borrower, during which all or a
portion of the outstanding principal balance of this Note bears interest
determined in relation to Bank’s LIBOR; provided however, that no LIBOR Rate
Term shall extend beyond the scheduled maturity date hereof. The last day of the
interest period will be determined by Bank using the Designated LIBOR Market. If
any LIBOR Rate Term would end on a day which is not a Business Day, then such
LIBOR Rate Term shall be extended to the next succeeding Business Day.

 

8.               “Prime Rate” means the rate of interest publicly announced from
time to time by the Bank as its Prime Rate.  The Prime Rate is set by the Bank
based on various factors, including the Bank’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans.  The Bank may price loans to its customers at, above or
below the Prime Rate.  Any change in the Prime Rate will take effect at the
opening of business on the day specified in the public announcement of a change
in the Bank’s Prime Rate.

 

36

--------------------------------------------------------------------------------


 

B.                                     INTEREST:

 

1.               Payment of Interest. Interest accrued on this Note shall be
payable on the fifteenth (15th) day of each month for the prior month or portion
thereof, commencing October 15, 2003.

 

2.               Selection of Interest Rate Options. At any time any portion of
this Note bears interest determined in relation to the LIBOR Rate, it may be
continued by Borrower at the end of the LIBOR Rate Term applicable thereto so
that all or a portion thereof bears interest determined in relation to the Prime
Rate or in relation to the LIBOR Rate for a new LIBOR Rate Term designated by
Borrower. At any time any portion of this Note bears interest determined in
relation to the Prime Rate, Borrower may convert all or a portion thereof so
that it bears interest determined in relation to the LIBOR Rate for a LIBOR Rate
Term designated by Borrower. At the time each advance is requested hereunder or
Borrower wishes to select the LIBOR option for all or a portion of the
outstanding principal balance hereof, and at the end of each LIBOR Rate Term,
Borrower shall give Bank notice specifying (a) the interest rate option selected
by Borrower, (b) the principal amount subject thereto, and (c) if the LIBOR
option is selected, the length of the applicable LIBOR Rate Term. Any such
notice may be given by telephone so long as, with respect to each LIBOR
selection, such notice is given to Bank prior to 10:00 a.m., California time, on
the third Business Day prior to the commencement of the LIBOR Rate Term and,
with respect to each Prime Rate selection, such notice is given to Bank prior to
11:00 a.m., California time, on the day of the requested advance. For each LIBOR
option requested hereunder, Bank will quote the applicable LIBOR Rate to
Borrower at approximately 10:00 a.m., California time, on the second Business
Day prior to the LIBOR Rate Term. If Borrower does not immediately accept the
rate quoted by Bank, any subsequent acceptance by Borrower shall be subject to a
re-determination by Bank of the applicable LIBOR Rate; provided however, that if
Borrower fails to accept any such rate by 11:00 a.m., California time, on the
Business Day such quotation is given, then the quoted rate shall expire and Bank
shall have no obligation to permit a LIBOR option to be selected on such day. If
no specific designation of interest is made at the time any advance is requested
hereunder or at the end of any LIBOR Rate Term, Borrower shall be deemed to have
made a Prime Rate interest selection for such advance or the principal amount to
which such LIBOR Rate Term applied.

 

3.               Additional LIBOR Provisions.

 

(a)          If Bank at any time shall determine that for any reason adequate
and reasonable means do not exist for ascertaining the LIBOR Rate, then Bank
shall promptly give notice thereof to Borrower. If such notice is given and
until such notice has been withdrawn by Bank, then (i) no new LIBOR option may
be selected by Borrower, and (ii) any portion of the outstanding principal
balance hereof which bears interest determined in relation to the LIBOR Rate,
subsequent to the end of the LIBOR Rate Term applicable thereto, shall bear
interest determined in relation to the Prime Rate.

 

(b)         If any law, treaty, rule, regulation or determination of a court or
governmental authority or any change therein or in the interpretation or
application thereof (each, a “Change in Law”) shall make it unlawful for Bank
(i) to make LIBOR options available hereunder, or (ii) to maintain interest
rates based on the LIBOR Rate, then in the former event, any obligation of Bank
to make available such unlawful LIBOR options shall immediately be cancelled,
and in the

 

37

--------------------------------------------------------------------------------


 

latter event, any such unlawful LIBOR-based interest rates then outstanding
shall be converted, at Bank’s option, so that interest on the portion of the
outstanding principal balance subject thereto is determined in relation to the
Prime Rate; provided however, that if any such Change in Law shall permit any
LIBOR-based interest rates to remain in effect until the expiration of the LIBOR
Rate Term applicable thereto, then such permitted LIBOR-based interest rates
shall continue in effect until the expiration of such LIBOR Rate Term. Upon the
occurrence of any of the foregoing events, Borrower shall pay to Bank
immediately upon demand such amounts as may be necessary to compensate Bank for
any fines, fees, charges, penalties or other costs incurred or payable by Bank
as a result thereof and which are attributable to any LIBOR options made
available to Borrower hereunder, and any reasonable allocation made by Bank
among its operations shall be conclusive and binding upon Borrower.

 

(c)          If any Change in Law or compliance by Bank with any request or
directive (whether or not having the force of law) from any central bank or
other governmental authority shall:

 

(i)                  subject Bank to any tax, duty or other charge with respect
to any LIBOR options, or change the basis of taxation of payments to Bank of
principal, interest, fees or any other amount payable hereunder (except for
changes in the rate of tax on the overall net income of Bank); or

 

(ii)               impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of advances or loans by, or any other
acquisition of funds by any office of Bank; or

 

(iii)            impose on Bank any other condition; and the result of any of
the foregoing is to increase the cost to Bank of making, renewing or maintaining
any LIBOR options hereunder and/or to reduce any amount receivable by Bank in
connection therewith, then in any such case, Borrower shall pay to Bank
immediately upon demand such amounts as may be necessary to compensate Bank for
any additional costs incurred by Bank and/or reductions in amounts received by
Bank which are attributable to such LIBOR options. In determining which costs
incurred by Bank and/or reductions in amounts received by Bank are attributable
to any LIBOR options made available to Borrower hereunder, any reasonable
allocation made by Bank among its operations shall be conclusive and binding
upon Borrower.

 

(d)         Bank will have no obligation to accept an election of Borrower for
the LIBOR option if any of the following described events has occurred and is
continuing:

 

(i)  Dollar deposits in the principal amount, and for periods equal to the LIBOR
Rate Term, of any Revolving Loan which bears interest in relation to the LIBOR
Rate are not available in the Designated LIBOR Market; or

 

(ii)  an Event of Default has occurred and is continuing; or

 

(iii) the LIBOR Rate does not accurately reflect the cost of any Revolving Loan
which bears interest in relation to the LIBOR Rate.

 

38

--------------------------------------------------------------------------------


 

4.               Default Interest. During the continuance of an Event of
Default, the outstanding principal balance of this Note shall bear interest
until paid in full at an increased rate per annum (computed on the basis of a
360-day year and actual days elapsed, which results in more interest than if a
365-day year were used) equal to two percent (2.00%) above the rate of interest
from time to time applicable to this Note (the “Default Rate”).

 

C.                                     BORROWING AND REPAYMENT:

 

1.               Loan and Repayment. Borrower may from time to time during the
term of this Note borrow, partially or wholly repay its outstanding borrowings,
and re-borrow, subject to all of the limitations, terms and conditions of this
Note and of any document executed in connection with or governing this Note,
including the Credit Agreement; provided however, that the total outstanding
borrowings under this Note shall not at any time exceed the principal amount
stated above. The unpaid principal balance of this obligation at any time shall
be the total amounts advanced hereunder by the holder hereof less the amount of
principal payments made hereon by or for Borrower, which balance may be endorsed
hereon from time to time by the holder.  The outstanding principal balance of
this Note shall be due and payable in full on the “Maturity Date” (as defined in
the Credit Agreement).

 

2.               Advances. Advances hereunder, to the total amount of the
principal sum stated above, may be made by the holder at the oral or written
request of (a) Thomas C. Tekulve, Richard Shields, or Leslie-Ward Cline, any one
acting alone, who are authorized to request advances and direct the disposition
of any advances until written notice of the revocation of such authority is
received by the holder at the office designated above, or (b) any person, with
respect to advances deposited to the credit of any account of Borrower with the
holder, which advances, when so deposited, shall be conclusively presumed to
have been made to or for the benefit of Borrower regardless of the fact that
persons other than those authorized to request advances may have authority to
draw against such account. The holder shall have no obligation to determine
whether any person requesting an advance is or has been authorized by Borrower.

 

3.               Application of Payments. Each payment made on this Note shall
be credited first, to any interest then due and second, to the outstanding
principal balance hereof. Unless instructed otherwise by Borrower, all payments
credited to principal shall be applied first, to the outstanding principal
balance of this Note which bears interest determined in relation to the Prime
Rate, if any, and second, to the outstanding principal balance of this Note
which bears interest determined in relation to the LIBOR Rate, with such
payments applied to the oldest LIBOR Rate Term first.

 

4.               Prepayment.

 

(a)          Prime Rate. Borrower may prepay principal on any portion of this
Note which bears interest determined in relation to the Prime Rate at any time,
in any amount and without penalty.

 

(b)         LIBOR. Each prepayment of a LIBOR Rate Portion shall be not less
than $250,000 and shall be in an integral multiple of $100,000, and Bank shall
have received notice of each such prepayment on the date that is five (5)
Business Days before the date of such

 

39

--------------------------------------------------------------------------------


 

prepayment (which notice shall identify the date and amount of the prepayment). 
Each prepayment of a LIBOR Rate Portion, whether voluntary, by reason of
acceleration or otherwise, will be accompanied by the amount of accrued interest
on the amount prepaid, and a prepayment fee as described below. A “prepayment”
is a payment on a date earlier than the last day of the applicable LIBOR Rate
Term. The prepayment fee shall be equal to the amount (if any) by which:

 

(i)             the additional interest which would have been payable during the
applicable LIBOR Rate Term on the amount prepaid had it not been prepaid,
exceeds

 

(ii)          the interest which would have been recoverable by Bank by placing
the amount prepaid on deposit in the domestic certificate of deposit market, the
eurodollar deposit market, or other appropriate money market selected by Bank
for a period starting on the date on which it was prepaid and ending on the last
day of the applicable LIBOR Rate Term.

 

Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum two percent (2.00%) above the Prime
Rate in effect from time to time (computed on the basis of a 360-day year,
actual days elapsed).

 

D.                                    EVENTS OF DEFAULT:

 

This Note is made pursuant to and is subject to the terms and conditions of the
Credit Agreement.  Any default in the payment or performance of any obligation
under this Note, or any defined event of default under the Credit Agreement,
shall constitute an “Event of Default” under this Note.

 

E.                                      MISCELLANEOUS:

 

1.               Remedies.  Upon the occurrence of any Event of Default, the
holder of this Note, at the holder’s option, without notice upon the occurrence
of an Event of Default pursuant to Section 7.01(g) of the Credit Agreement, and
with notice upon the occurrence of any other Event of Default, may declare all
sums of principal and interest outstanding hereunder to be immediately due and
payable without presentment, demand, protest or notice of dishonor, all of which
are expressly waived by Borrower, and the obligation, if any, of the holder to
extend any further credit hereunder shall immediately cease and terminate.
Borrower shall pay to the holder immediately upon demand the full amount of all
payments, advances, charges, costs and expenses, including reasonable attorneys’
fees (to include outside counsel fees and all allocated costs of the holder’s
in-house counsel), incurred by the holder in connection with the enforcement of
the holder’s rights and/or the collection of any amounts which become due to the
holder under this Note, and the prosecution or defense of any action in any way
related to this

 

40

--------------------------------------------------------------------------------


 

Note, including without limitation, any action for declaratory relief, and
including any of the foregoing incurred in connection with any bankruptcy
proceeding relating to Borrower.

 

2.               Obligations Joint and Several. Should more than one person or
entity sign this Note as a Borrower, the obligations of each such Borrower shall
be joint and several.

 

3.               Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of California, except to the extent Bank
has greater rights or remedies under Federal law, whether as a national bank or
otherwise, in which case such choice of California law shall not be deemed to
deprive Bank of any such rights and remedies as may be available under Federal
law.

 

 

“Borrower”

 

 

 

 

 

SOUTHWEST WATER COMPANY,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

41

--------------------------------------------------------------------------------
